993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel H. VENABLE, Plaintiff-Appellant,v.Michael HICKS, Lieutenant;  Christopher Lee, CorrectionalOfficer;  Gerald Vanromondt, Defendants-Appellees.
No. 92-7185.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 20, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-811-AM)
Manuel H. Venable, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Manuel H. Venable filed suit under 42 U.S.C. § 1983 (1988).  The district court assessed a filing fee pursuant to the terms of a prefiling injunction entered against Plaintiff in a prior action and directed the Plaintiff to pay the fee or present an explanation of his inability to pay.  When Plaintiff failed to obey this order, the district court dismissed the case without prejudice.   Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989), cert. denied, 493 U.S. 1084 (1990).  Plaintiff appeals.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED